  Case 17-18676       Doc 62     Filed 12/11/19 Entered 12/11/19 17:26:03        Desc Main
                                   Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                      )             Case No.: 17-18676
         Clifford E Keller and              )
         Mary A Szerzen-Keller              )             Chapter 7
                                            )
                       Debtor(s).           )             Judge Carol A. Doyle


                         NOTICE OF MOTION & SHORTEN NOTICE

To:      The Honorable Judge Carol A. Doyle Via Electronic Filing
         U.S. Trustee Patrick S Layng Via Electronic Filing
         Fox, Swibel, Levin & Carroll, LLP, Trustee N. Neville Reid 200 W. Madison Street
         Suite 3000 Chicago, IL 60606 Via Electronic Filing
         Trustee Tom Vaughn Via Electronic Filing
         Clifford E Keller and Mary A Szerzen-Keller, 697 Weymouth Circle Hanover Park, IL
         60133 via US Mail
         Ocwen Loan Servicing, LLC, Attn: Research/Bankruptcy, 1661 Worthington Rd Ste 100,
         West Palm Beach, FL 33409 via US Mail
         Codilis & Associates, P.C., Brenda Ann Likavec, 15W030 N. Frontage Road
         Suite 100, Burr Ridge, IL 60527 via US Mail
         Olde Salem Homeowners Association, 7700 Olde Salem Rd, Hanover Park, IL 60133
         via US Mail
         Kovitz Shifrin Nesbit, Ronald J. Kapustka, 175 N. Archer Avenue, Mundelein, IL 60060
         via US Mail
         See attached service list

       PLEASE TAKE NOTICE that on December 18, 2019 at 10:00 am, or as soon thereafter
as I may be heard, I shall appear before the Honorable Judge Carol A. Doyle or any other
Bankruptcy Judge presiding at 219 South Dearborn, Courtroom 742, Chicago, Illinois 60604,
and present the attached Motion to Authorize Short Sale and on Shortened notice, and shall
request that the attached Order be entered, at which time you may appear if so desired.

                                                          /s/ David H. Cutler
                                                          David H. Cutler, ESQ
                                                          Cutler & Associates Ltd.
                                                          4131 Main Street
                                                          Skokie IL 60076
                                                          (847) 673-8600
  Case 17-18676      Doc 62    Filed 12/11/19 Entered 12/11/19 17:26:03          Desc Main
                                 Document     Page 2 of 4




                                CERTIFICATE OF SERVICE

        The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before December 11, 2019.

                                                          /s/ David H. Cutler
                                                          David H. Cutler, ESQ




                                              2
  Case 17-18676           Doc 62   Filed 12/11/19 Entered 12/11/19 17:26:03           Desc Main
                                     Document     Page 3 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )              Case No.: 17-18676
         Clifford E Keller and                 )
         Mary A Szerzen-Keller                 )              Chapter 7
                                               )
                          Debtor(s).           )              Judge Carol A. Doyle


                MOTION TO AUTHORIZE SHORT SALE & SHORTEN NOTICE

         NOW COME the Debtors, Clifford E Keller and Mary A Szerzen-Keller (hereinafter

referred to as “DEBTORS”), by and through their attorneys, Cutler and Associates, Ltd., and

move this Honorable Court for entry of an Order Authorizing the Short Sale Agreement the

Debtors have entered into with a third-party buyer, and in support thereof, respectfully represents

as follows:

         1.    On June 20, 2017, the Debtors filed a petition for relief under Chapter 13 of the

               Bankruptcy Code.

         2.    That on, October 8, 2019 a notice to convert the Debtors case to a Chapter 7

               Bankruptcy was filed.

         3.    That on November 13, 2019, the Chapter 7 Trustee's Report of No Distribution was

               entered.

         4.    That the Debtors have been granted short sale approval. (See attached Exhibit A)

         5.    The Debtors would like to accept an offer to short-sale their real property located at

               697 Weymouth Circle, Hanover Park, IL 60133. (See attached Exhibit B)

         6.    That the Debtors real property is encumbered by a mortgage with Ocwen Loan

               Servicing, LLC servicer for Deutsche Bank National Trust Company.




                                                   3
  Case 17-18676       Doc 62     Filed 12/11/19 Entered 12/11/19 17:26:03             Desc Main
                                   Document     Page 4 of 4


       7.    That when the Chapter 13 case was filed, the Debtors real estate property was

             encumbered with a mortgage loan in the approximate amount of, $138404.84 with

             Ocwen Loan Servicing, LLC servicer for Deutsche Bank National Trust Company.

       8.    That the Debtors has a benefit to short sale this property and that the Automatic

             Stay has not yet lifted.

       9.    That the Debtors will be receiving $3000.00 in relocation funds at time of closing.

       10.   That the Debtors will face irreparable harm and as such bring this motion on short

             notice, that the dates for this motion to be heard before the end of the year are

             limited and the Debtors must close before the end of the year or face losing their

             short sale approval and contract thus costing them the ability to short sale their

             property.

       11.   Therefore, the Debtors request that this Honorable Court allow them to enter into

             this short-sale agreement on shortened notice.

       WHEREFORE, Debtors respectfully pray that this Court enter an order granting them

authority to enter in the short-sale agreement for their property on shortened notice, and for such

other and further relief this court deems just and equitable.



                                                                /s/ David H. Cutler
                                                                David H. Cutler, ESQ
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main Street
                                                                Skokie IL 60076
                                                                (847) 673-8600




                                                  4
